Citation Nr: 9901588	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-48 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for an ankle disorder.  

3.  Entitlement to service connection for a knee disorder.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for a headache 
disorder.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for a gastrointestinal 
disorder.  

8.  Entitlement to an increased evaluation for residuals of a 
compression fracture of the third lumbar vertebra, currently 
rated 20 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1989 
to January 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that he has residuals of a neck injury, 
ankle and knee disorders, and a headache disorder, each of 
which had its origin in service.  He implies that he 
developed a skin disorder as a result of service in Southeast 
Asia during the Persian Gulf War.  He argues that although he 
was treated for sinusitis and gastrointestinal disability 
prior to service, both disabilities were aggravated by 
service.  He claims that his service-connected lumbar spine 
disability is more severely disabling than currently 
evaluated, thereby warranting a higher rating.  


DECISION OF THE BOARD

After reviewing the relevant evidence in this matter in 
accordance with 38 U.S.C.A. § 7104, and for the following 
reasons and bases, the Board has determined that the 
appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims of entitlement to 
service connection for residuals of a neck injury, an ankle 
disorder, a knee disorder, a skin disorder, and a headache 
disorder are well grounded.  

It is also the decision of the Board that the preponderance 
of the evidence is against the appellants claims of 
entitlement to service connection for sinusitis and a 
gastrointestinal disorder on the basis of aggravation by 
service.  

The Board further determines that the preponderance of the 
evidence is against the appellants claim of entitlement to 
an increased evaluation for residuals of a compression 
fracture of the third lumbar fracture.  


FINDINGS OF FACT

1.  There is no competent evidence of current residuals of a 
neck injury.  

2.  There is no competent evidence of a current ankle 
disorder.  

3.  There is no competent evidence of a current knee 
disorder.  

4.  There is no competent evidence of a current skin 
disorder.  

5.  There is no competent evidence of a nexus between the 
appellants current headaches and inservice disease or 
injury.  

6.  A sinusitis condition is shown to have preexisted the 
appellants military service, but it did not undergo an 
increase in severity as a result of that service.  

7.  A gastrointestinal condition is shown to have preexisted 
the appellants military service, but it did not undergo an 
increase in severity as a result of that service.  

8.  Residuals of a compression fracture of the third lumbar 
fracture are manifested by well-developed musculature in the 
back, slight limitation of motion, objective discomfort on 
all motions of the lumbosacral spine, and positive straight 
leg raising at 30 degrees, without any other localizing or 
lateralizing signs, postural abnormalities, fixed deformity, 
or motor or sensory loss.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of a neck injury.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for an ankle disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a knee disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for a skin disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

5.  The appellant has not submitted a well-grounded claim for 
service connection for a headaches disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

6.  Preexisting sinusitis was not aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.306 (1998).  

7.  Preexisting gastrointestinal disability was not 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 3.306 (1998).  

8.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a compression fracture of the third 
lumbar vertebra are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5010, 5285, 5292, 
5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

(b) For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1)affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Residuals of a Neck Injury, an Ankle Disorder, a Knee
 Disorder, a Skin Disorder, and a Headache Disorder

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for residuals of a neck injury, an ankle disorder, 
a knee disorder, a skin disorder, and a headache disorder.  
The second element of a well-grounded claim is arguably met 
with regard to each of those claims because the appellant 
reported a history of frequent headaches, sinusitis, 
indigestion, knee and ankle problems, and dry, flaking skin 
with itching and redness at his September 1993 separation 
examination.  

However, while the claim for service connection for a 
headache disorder satisfies the first element of a well-
grounded claim because a March 1995 VA outpatient record 
shows that that the appellant was treated for a complaint of 
severe frontal headaches, there is no competent evidence 
demonstrating that he currently has disorders involving the 
neck, ankles, knees, or skin, notwithstanding his complaints 
of pain and stiffness in his knees and ankles noted in a 
March 1994 VA Persian Gulf examination report, in an August 
1995 VA medical examination report, and in a September 1995 
VA outpatient record.  Furthermore, an August 1995 VA medical 
examination found no eruptions or jaundice on evaluation of 
the skin, and on evaluation of the musculoskeletal system, 
other than the spine, found full range of motion in all 
joints, with no evidence of joint deformity, swelling, or 
instability.  Therefore, the first element of a well-grounded 
claim, competent medical evidence of a current disability, is 
not met with regard to the claims of entitlement to service 
connection for residuals of a neck injury, an ankle disorder, 
a knee disorder, and a skin disorder.  

While the first and second element of a well-grounded claim 
are met with regard to the claim for service connection for a 
headache disorder, the third element required for a well-
grounded claim is not met because the appellant fails to show 
the required nexus between his current headaches and any 
injury or disease that was initially manifested in service.  
There is no medical evidence establishing a link of the 
current complaints of headaches to the appellant's active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience; rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his claims that he has residuals of a 
neck injury, an ankle disorder, a knee disorder, a skin 
disorder, and a headache disorder that are related to 
service, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding diagnoses of residuals of a neck 
injury, an ankle disorder, a knee disorder, and a skin 
disorder, or regarding any etiological relationship of his 
headaches to service.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for residuals 
of a neck injury, an ankle disorder, a knee disorder, a skin 
disorder, and a headache disorder are plausible or otherwise 
well grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in August 
1994.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellants claims for service connection for residuals of a 
neck injury, an ankle disorder, a knee disorder, a skin 
disorder, and a headache disorder on the basis that they were 
not well grounded, the Board concludes that this error was 
not prejudicial to him.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).  Accordingly, the Board denies the appellants 
claims for service connection for residuals of a neck injury, 
an ankle disorder, a knee disorder, a skin disorder, and a 
headache disorder as not well grounded.  

II.  Sinusitis and a Gastrointestinal Disorder

The evidence in the claims file indicates that the appellant 
experienced sinus and gastrointestinal disabilities prior to 
entering military service.  His enlistment examination in 
September 1988 noted a history of treatment for sinusitis 
since 1983 and a history of mild indigestion.  An October 
1994 private outpatient record reported that the appellant 
had used Tagamet 10 years before for treatment of 
indigestion, with good results.  The Board also notes that 
the appellant has acknowledged that his sinusitis and 
gastrointestinal disability existed prior to military 
service.  

The service medical records do not show treatment for 
sinusitis.  Except for a single treatment in November 1992 
for symptoms that were diagnosed as viral gastroenteritis, 
the service medical records fail to demonstrate that the 
appellant experienced gastrointestinal problems.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Postservice medical records reveal the following: treatment 
in June 1994 for recent, persistent nasal congestion, with 
headaches over the previous couple of weeks that were 
occurring over the left eye and were associated with pain and 
pressure in the entire left side of the face; treatment in 
October 1994 for abdominal discomfort of several months 
duration that the appellant related to indigestion; X-ray 
evidence in November 1994 of pansinusitis with marked 
opacification of the frontal sinuses, especially the right 
side, and sinusitis of both maxillary sinuses, and a small 
sliding hiatal hernia with gastroesophageal reflux; and 
diagnoses at an August 1995 VA medical examination of chronic 
sinusitis by history and sliding hiatus hernia with reflux by 
history.  While these clinical findings, subsequent to 
service, may indicate that the appellants sinusitis and 
gastrointestinal disorder had both become worse since 
service, the absence of treatment for sinusitis during 
service and only one instance of a gastrointestinal problem 
during the same period indicates that the appellants 
preexisting sinus and gastrointestinal conditions did not 
undergo an increase in severity during service.  Therefore, 
the Board finds that the evidence fails to demonstrate that 
either condition was aggravated by service.  Consequently, 
service connection is not warranted for the appellants 
preexisting sinusitis and gastrointestinal disorder.  

III.  Residuals of a Compression Fracture of the Third Lumbar 
Vertebra

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the ROs 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellants claim for entitlement to an increased 
evaluation for residuals of a compression fracture of the 
third lumbar vertebra have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant sustained a 
compression fracture of his third lumbar vertebra in November 
1989 and was placed in a body cast for several months.  He 
continued to receive occasional treatment for back problems 
during the remainder of his military service.  

Postservice medical evidence shows that a VA X-ray of the 
lumbosacral spine in March 1994 revealed posttraumatic 
changes.  

At an August 1995 VA general medical examination, the 
appellant complained of problems in his back with walking, 
climbing, and lifting in his job as an electrician.  He 
reported that his back and right leg got real stiff if he 
got up from a sitting position for any length of time, and 
that it took a while each morning to work the stiffness out.  
He stated that he was taking extra strength Tylenol and 
Norgesic for his back pain.  His posture and gait were noted 
to be normal, and he was in no acute distress.  

A VA examination of the lumbosacral spine in August 1995 
revealed well-developed musculature in the back, and no 
postural abnormalities or fixed deformity.  Range of motion 
testing for the lumbosacral spine revealed forward flexion to 
90 degrees, backward extension to 20 degrees, lateral flexion 
to 30 degrees bilaterally, and rotation to 40 degrees 
bilaterally, with objective discomfort noted on all motions.  
There was positive straight leg raising at 30 degrees, but no 
other localizing or lateralizing signs.  There was no motor 
or sensory loss demonstrated.  The diagnosis was history of 
old compression fracture of the third lumbar vertebra, rule 
out herniated disc, rule out degenerative joint disease of 
the lumbosacral spine.  

Service connection was granted for residuals of a compression 
fracture of the third lumbar vertebra with degenerative 
changes by a January 1994 rating decision, and a 10 percent 
disability evaluation was assigned under Diagnostic Codes 
5010-5293 from January 3, 1994.  An April 1994 rating 
decision assigned a 20 percent evaluation, effective January 
3, 1994.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Residuals of vertebral fracture that include cord 
involvement, confinement to bed, or the wearing of long leg 
braces are assigned a 100 evaluation, and merit special 
monthly compensation, with lesser involvements being rated on 
limitation of motion and nerve paralysis.  When residuals of 
vertebral fracture include abnormal mobility requiring a neck 
brace (jury mast) but not cord involvement, a 60 percent 
evaluation is assigned.  In other case of residuals of 
vertebral fracture, the disability is rated in accordance 
with definite limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  38 
C.F.R. § 4.71a, Diagnostic Code 5285.  

Because the evidence does not reveal that the appellant has 
demonstrable deformity of vertebral body associated with his 
residuals of a compression fracture of the third lumbar 
vertebra, an additional 10 percent is not warranted under 
Diagnostic Code 5285.  

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

If one accepts that normal ranges of motion in the lumbar 
spine consist of forward flexion to 95 degrees, backward 
extension to 35 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees, then the results of the range of 
motion testing conducted at the August 1995 VA examination 
demonstrates that the appellant currently has slight 
limitation of motion in his lumbosacral spine.  Hence, an 
evaluation greater than 20 percent is not warranted for the 
appellants lumbar spine disability on the basis on 
limitation of motion.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  If 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Because the medical evidence since service does not show that 
the appellant experiences recurring attacks with intermittent 
relief associated with his lumbar spine disability, the Board 
finds that the clinical evidence demonstrates no more than 
moderate intervertebral disc syndrome.  Therefore, the Board 
is unable to identify a basis to grant a higher evaluation 
under Diagnostic Code 5293.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his low back, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  The August 1995 VA medical 
examination revealed a normal posture and a normal gait, and 
there is only slight limitation of motion in the lumbosacral 
spine.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellants 
residuals of a compression fracture of the third lumbar 
vertebra on the basis of functional disability.  


ORDER

The claims for service connection for residuals of a neck 
injury, an ankle disorder, a knee disorder, a skin disorder, 
and a headache disorder are denied.  

Service connection is denied for sinusitis and a 
gastrointestinal disorder.  

An increased evaluation is denied for residuals of a 
compression fracture of the third lumbar vertebra.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing, and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
